DETAILED ACTION
	This is in response to the amendment filed on May 13th 2021.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 5/13/21, with respect to the 101 rejection, claim objection, and 112 rejection, have been fully considered and are persuasive.  The 101 rejection, claim objection, and 112 rejections have been withdrawn. 

Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive.  Applicant argues (pg. 6) that He discloses a battery pack with storage that performs data transmission between the battery and terminal device or between the battery and tool, and therefore does not perform the claimed feature of retrieving operational control data “based on an identifier”.  In response, it is submitted that applicant is arguing the references individually.  This is not persuasive when the rejection is based on a combination of references.  For example, the Office Action admitted that He did not disclose the feature of retrieving control data based on an identifier.  So even assuming arguendo that He does not teach this feature, this is not persuasive to overcome the rejection because the rejection was made in view of a combination of references.  
Applicant also argues that He only stores usage information in the battery pack and not operational control data as required by the claim (pg. 6). This is not persuasive.  Under the broadest reasonable interpretation of “operational control data”, the data stored in the battery pack of He reads on this feature because it controls the operation of the equipment (see He 
Finally, applicant states He fails to disclose controlling the operation of the equipment from the control unit in the battery pack based on the operational control data and the sensor data because there is no control data retrieved from the battery pack (pg. 6 again).  This is not persuasive.  He clearly discloses the battery pack contains or receives operational control data (paragraphs 111), which is based on sensor data, and the battery pack uses the data to control the equipment (paragraph 114). 





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US 2018/0000025 A1 in view of Mejegard et al. US 2015/0039269 A1.

Regarding claim 12, He discloses a method of controlling operation of garden equipment with a battery pack comprising a control unit for performing the method, when the battery back is inserted into a recess of the garden equipment and in data communication, via a data bus, with a control unit of the garden equipment (abstract, Fig. 4 and paragraphs 58-60), the method comprising:
reading, via the data bus, [data] of the garden equipment (battery pack and tool transmit data – see paragraph 60);
retrieving operational control data for the garden equipment from a non-transitory computer-readable medium of the control unit in the battery pack (battery pack transmits operational data about garden equipment – Fig. 4, paragraphs 107-108);
collecting, via the data bus, sensor data from garden equipment sensors (paragraphs 61, 92); and
controlling, via the data bus, the operation of the garden equipment from the control unit in the battery pack based on the retrieved operational control data and the collected sensor data (generate operational information based on data gathered and send to garden equipment via battery pack – see Fig. 4, paragraphs 90 and 114).

He does not explicitly disclose reading an identifier of the equipment or retrieving control data based on the identifier.  But this is taught by Mejegard as reading and transmitting an equipment ID code (paragraph 85) and using ID codes to perform fleet management (paragraph 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He with the ID code taught by Mejegard for the purpose of identifying and controlling devices.  It is well-known in the art to identify a device for purposes of understanding how to interact with said device.  Mejegard also specifically suggests that tracking data via ID codes facilitates management of power equipment (paragraph 51).

Regarding claim 13, He discloses sending the collected sensor data wirelessly, via an interface, to an external unit (Figs. 1, 4, paragraph 56 and 106).

Regarding claim 14, He discloses storing the collected sensor data in the non-transitory medium of the control unit in the battery pack (Fig. 4 item 10, paragraph 107).

Regarding claim 15, He discloses controlling a current output from the battery pack to the garden equipment based on the collected sensor data (paragraphs 62 and 85).

Regarding claims 16-18, they are device (i.e. battery pack) claims that correspond to the method of claims 12-14.  Therefore, they are rejected for the same reasons.

Regarding claim 20, He discloses receive data for determining torque, RPM, position, temperature or motion of the garden equipment from the garden equipment sensors (position sensor – paragraph 19, temperature sensor – paragraphs 12-13; also see paragraph 85 which teaches collecting speed and torque data).

Regarding claim 21, it corresponds to claim 15 so it is rejected for the same reasons.

Regarding claim 22, it is a memory containing code to implement the method of claim 12.  Thus, it is rejected for the same reasons given above in the rejection of claim 12.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over He and Mejegard in view of Becke et al. US 2019/0075724 A1.

Regarding claim 19, the combination of He and Mejegard does not explicitly disclose a controller area network but this is taught by Becke as a CAN bus (paragraph 182, Fig. 23A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of He and Mejegard to use a CAN bus as taught by Becke.  This is merely the combination of a known element according to its established function in order to yield a predictable result.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Koenen US 2019/0178219 A1 discloses an intelligent battery pack with control module for controlling outdoor power equipment (abstract, Fig. 1), the battery pack receives data from sensors and controls the equipment in response (paragraph 25, Fig. 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975